Case 21-01064-5-SWH Doc7 Filed 05/07/21 Entered 05/07/21 09:36:46 Page 1of6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
JOSHUA LEE SANDERFORD, CASE NO. 21-01064-5-SWH
LINDSEY SHANNON SANDERFORD, CHAPTER 13
DEBTORS

DEBTORS’ VERIFIED MOTION TO EXTEND AUTOMATIC STAY

Now come the Debtors, by and through counsel, and move this court to order, under 1-1
U.S.C. § 362(c)(3), that the full protections of the automatic stay be extended in this case until
terminated under 11 U.S.C. § 362(c)(1) or (2), or until further order of the court. In support of this
motion, the Debtors show the court as follows:

1.

2.

The Debtors filed the above-captioned case on May 6, 2021.

On September 4, 2019, the Debtors filed a prior chapter 13 case bearing the

assigned Case No. 19-04068-5-SWH, in the Eastern District of North Carolina. The court
dismissed that case on December 4, 2020. The dismissal of the prior case was because of the
following (mark all that apply).

CI
Jj

Debtors’ immediate family incurred significant medical expenses;
Debtor or debtors lost job/ had hours reduced/had wages reduced: Mr.

Sanderford’s job at Autozone began to decrease in hours after the impact of Covid-19
shutdowns and lockdowns. In May 2020 he was laid-off from Autozone and was without
pay. The plan payments fell behind and the debtors could never catch-up to keep the plan
going in the prior case. Mrs. Sanderford was earning some income driving with Uber
before the coronavirus pandemic. After the pandemic came she had to stop driving with
Uber because there was no business and because she did not want to possibly be exposed
to the virus.

O
LI
O
CJ
Oj

3,
apply):

Debtors incurred a significant expense on primary residence;

Debtors incurred a significant expense on primary vehicle;

Debtors were owed money by a third party (such as child support, alimony,
worker’s compensation) and was not paid (if'so, list source of money *);

Debtors incurred a significant expense related to a dependent (i/'so, provide
details): *
Other *

The Debtors’ circumstances have substantially changed because (mark all that

 
Case 21-01064-5-SWH Doc7 Filed 05/07/21 Entered 05/07/21 09:36:46 Page 2 of 6

N O OF OQ

aa

4
CL

5.

Debtors now have new income in the form of additional work hours, an additional
job, additional wages from previous job, and/or a new job. Provide details: Mr.
Sanderford is receiving weekly unemployment compensation (“UC”) of $650.00,
and he has had several interviews for full-time employment. The UC runs through
August 2021 and is sufficient for them to make plan payments until Mr.
Sanderford is hired for new employment. Mrs. Sanderford plans to return to
driving with Uber when the pandemic subsides.

Debtors now have new income in the form of monetary assistance from a third
party individual (provide details). *

Debtors now have new income in the form of monetary assistance from a third
party organization (provide details): *

Debtors now have more available income in the form of reduced expenses
(provide details): *

Other: There is a substantial amount of equity in their residence.

As required by E.D.N.C. LBR 4001-1 (d)(1), this motion (ark appropriate box)

is filed within five (5) days of the petition date
is NOT filed within five (5) days of the petition date.

The Debtors have demonstrated by clear and convincing evidence that the current

case is filed in good faith. The Debtors’ circumstances have substantially changed so that the
reason for dismissal in the prior case is not likely to recur and this case can be completed.

Wherefore, the Debtors pray for the court to enter an order extending the automatic stay as
to all creditors until it would terminate under 11 U.S.C. §§ 362(c)(1) or (2), or until further order
of the court, and for such further relief as the court deems just and appropriate.

Dated: May 6, 2021.

‘s/Travis Sasser _

Travis Sasser

Attorney for Debtors

Sasser Law Firm

2000 Regency Parkway, Suite 230
Cary, NC 27518

NC Bar No. 26707

Tel: 919.319.7400

Fax: 919.657.7400
travis@sasserbankruptcy.com

 
Case 21-01064-5-SWH Doc7 Filed 05/07/21 Entered 05/07/21 09:36:46 Page 3 of 6

DECLARATION

Under penalty of perjury, I, Joshua Lee Sanderford, hereby certify that I have personal
knowledge of all the information contained in the pleading above and all information is true and
accurate, to the best of my knowledge.

daa Araclonfocl

(Signed)
Joshua Lee Sanderford,

Under penalty of perjury, I, Under penalty of perjury, I, Lindsey Shannon Sanderford, hereby
certify that I have pe knowledge of all the information contained in the pleading above and

Sata is t d accurate, to the best of my knowledge.

cluded oncus kn)
(Signed) U
Lindsey Shake on Sanderford,

Sworn and subscribed to me this the 6th day of May, 2021.

[phil 3. Valle

Notary Public Notary Seal

 

Cortney | Walker

NOTARY PUBLIC
SEES, Wake County, NC

My Cominiasion Expires September 26, 2025

 

 

 

 

END OF DOCUMENT
Case 21-01064-5-SWH Doc/7 Filed 05/07/21 Entered 05/07/21 09:36:46 Page 4of 6

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
RALEIGH DIVISION

IN RE:

JOSHUA LEE SANDERFORD, CASE NO. 21-01064-5-SWH
LINDSEY SHANNON SANDERFORD, CHAPTER 13

DEBTORS
NOTICE OF MOTION

NOTICE IS HEREBY GIVEN that a Motion to Continue Automatic Stay has been filed
by the Debtors. A copy of the motion accompanies this notice.

TAKE NOTICE FURTHER that pursuant to the Local Rules of the United States
Bankruptcy Court for the Eastern District of North Carolina, you have fourteen (14) days from the
date of this Notice of Motion to file a responsive pleading to the attached Motion. If a response is
filed, a hearing on this motion will be heard at the United States Bankruptcy Court, Eastern District
of North Carolina, Raleigh Division located at the Century Station Federal Building, 300
Fayetteville Street, Raleigh, North Carolina 27601 in the 2"! Floor Courtroom starting at 10:00
AM on May 26, 2021, You must file your response with the Clerk, United States Bankruptcy
Court, Post Office Box 791, Raleigh, NC 27602 with a copy to the undersigned. Any such
responsive pleading must contain a request for a hearing if, indeed, you wish to be heard by the
Court. Unless a hearing is specifically requested in a responsive pleading, the attached Motion
may be determined and final Orders entered by the court without a hearing.

Dated: May 7, 2021.
/s/ Travis Sasser
Travis Sasser
Attorney for Debtors
State Bar No. 26707
2000 Regency Parkway, Suite 230
Cary, NC 27518
Tel: 919.319.7400
Fax: 919,657,7400
travis@sasserbankruptcy.com

 
Case 21-01064-5-SWH Doc/7 Filed 05/07/21 Entered 05/07/21 09:36:46 Page 5of6

CERTIFICATE OF SERVICE

The foregoing Debtors’ Motion to be served on the following parties, by mailing a copy
by depositing it in the United States Mail, by First Class Mail, in a properly addressed envelope
with adequate postage thereon.

John F. Logan, Chapter 13 Trustee
Served Electronically

Joshua Lee Sanderford
Lindsey Shannon Sanderford
1245 New Bethel Road
Gamer, NC 27529

ALL PARTIES ON THE ATTACHED MAILING MATRIX via U.S. Mait.

Dated: May 7, 2021.
/s/ Travis Sasser
Travis Sasser
Attorney for Debtors
State Bar No, 26707
2000 Regency Parkway, Suite 230
Cary, NC 27518
Tel: 919.319.7400
Fax: 919.657.7400
travis@sasserbankruptcy.com

 
Case 21-01064-5-SWH

Capital One

Attn: Managing Agent/Bankruptey
Post Office Box 30285

Salt Lake City, Uf 84130-0285

Horizon Family Medicine

Attn: Managing Agent/Bankruptcy
PO Box 650249

Dallas, TX 75265-0249

Kohl's/Capital One

Attn: Managing Agent /Bankruptcy
PO Box 3043

Milwaukee, WI 53201-3043

North American Credit Services
Attn: Managing Agent

2810 Walker Road, Suite 100
Chattanooga, TN 37421-1667

SYNCB/PayPal Credit Services
Attn: Managing Agent/Bankruptcy
Bost Office Box 960080

Orlando, FL 32696-0080

Spot Loans

Attn: Managing Agent/ Bankruptcy
Post Office Box 720

Belcourt, ND 58316-0720

Time Financing

Attn: Managing agent

1822 South Glenburnie Road
New Bern, NC 28562-5261

Wake Emergency Physicians

Attn: Managing Agent /Bankruptcy
PO Box 690053

Charlotte, NC 28289-0053

Joshua Lee Sanderford
1245 New Bethel Road
Garner, NC 27529-8245

Doc 7 Filed 05/07/21 Entered 05/07/21 09:36:46 Page 6 of 6

Citi

Attn: Managing Agent/Bankruptcy
BO Box 6403

Sioux Falls, SD 57117-6403

Internal Revenue Service
Centralized Insolvency Operations
P. 0. Box 7346

Philadelphia, PA 19101-7346

NC Department of Revenue

Office Serv. Div., Bankruptey Unit
Post Office Box 1168

Raleigh., NC 27602-1168

One Main Financial

Attn: Managing Agent /Bankruptey
PO Box 6042

Sioux Falls, SD 57117-6042

SYNCB/Walmart

Attn: Managing Agent /Bankruptcy
BO Box 965024

Orlando, Fl 32896-5024

(p} SPRINT

( 0 AMERICAN INFOSOURCE
4515 N SANTA FE AVE
OKLAHOMA CITY OK 73118-7901

Time Warner Cable

Division Collection Group
101 Innovation Drive, Ste 100
Morriaville, NC 27560-8586

Wake Med

Attn: Managing Agent/Bankruptcy
3000 New Bern Avenue

Raleigh, NC 27610-1245

Lindsey Shannon Sanderford
1245 New Bethel Road
Garner, NC 27529-8245

Amerifinancial Solutions

Attn: Managing Agent /Bankruptoy
Post Office Box 65018
Baltimore, MD 21264-5018

Discover Bank Discover Products Inc
Attn: Managing Agent /Bankruptcy
Post Office Box 3025

New Albany, OH 43054-3025

Johnston Memorial Hospital
Attn: Managing Agent/Bankruptcy
PO Box 1376

Smithfield, NC 27577-1376

Nodell, Glasa & Haskell
5540 Centerview Drive
Suite 416

Raleigh, NC 27606-3369

Optimum Outcomes

Attn: Managing Agent/ Bankruptcy
PO BOX 53015

Raleigh, NC 27658-8015

Solid Oak Funding

Attn; Managing Agent /Bankruptey
Post Office Box 12101

Santa Rosa, CA 95406-2101

State Employees’ Credit Union
Attn: Managing Agent/Bankruptey
PO Box 25279

Raleigh, NC 27611-5279

UNC Health Care

Attn: Managing Agent

241 Friday Center Drive, Ste2015
Chapel Hill, NC 27517-9499

John F. Logan

Office O£ The Chapter 13 Trustee
PO Box 61039

Raleigh, NC 27661-1039

 
